Opinion by
Me. Justice Heenandez.
The plaintiff, Jaime Sifre; not having shown that he is a party beneficially interested in the issuance of the writ of mandamus applied for, since, although he alleges and makes oath that he is candidate for the House of Delegates from the district of Mayagfiez, upon the ticket of the'“Partido Republi-cano Puro,” to which the petition refers, no candidate whatever appears for the office of delegate.
In view of the provisions of section 3 of the act of March 12, 1903, establishing the writ of mandamus, as well as the decisions of this court rendered in two mandamus cases, one of them prosecuted in'the District Court of Guayama by the president of the local board of the “Partido Unión, de Puerto Rico” in Santa Isabel, and the other before this court by Felipe Casalduc Goicoechea, the writ of mandamus applied for by Jaime Sifre is hereby denied.